Order entered June 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00367-CV

                 DALLAS CENTRAL APPRAISAL DISTRICT, Appellant

                                               V.

              F6TAWS, LLC (TOWERS AT WILLIAMS SQUARE), Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-10485-C

                                           ORDER
       We GRANT court reporter Antionette Reagor’s June 23, 2014 request for extension of

time to file the record and ORDER the reporter’s record be filed no later than July 7, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE